Citation Nr: 1816690	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for left ankle splayed peroneal brevis tendon.

2. Entitlement to service connection for right ankle splayed peroneal brevis tendon.


REPRESENTATION

Veteran represented by:	Matthew I. Wilcut, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to November 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The evidence is in relative equipoise whether the Veteran's left ankle splayed peroneal brevis tendon is etiologically related to service.

2. The evidence is in relative equipoise whether the Veteran's right ankle splayed peroneal brevis tendon is etiologically related to service.


CONCLUSIONS OF LAW

1. The Veteran's left ankle splayed peroneal brevis tendon was incurred in service.  38 U.S.C. §§ 1110, 5107 (b) (2012); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2017).

2. The Veteran's right ankle splayed peroneal brevis tendon was incurred in service.  38 U.S.C. §§ 1110, 5107 (b); 38 C.F.R. §§ 3.1, 3.301, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran asserts that his left and right ankle splayed peroneal brevis tendon is caused by being forced to wear shoes that were too small during service.

Service treatment records show that in October 1998, the Veteran was seen for blisters and foot pain, assessed as an overuse injury of the feet.  In November 1998, the Veteran was seen for complaints of right dorsal and plantar foot pain.  The Veteran noted increased pain with running or standing long periods of time.  The Veteran denied trauma; he was assessed with right foot pain, overuse injury.  Also in November 1998, the Veteran complained of blisters on both heels after an 8k road march.  The Veteran was assessed with friction blisters.  In January 1999, the Veteran was seen in podiatry complaining of pain on the bottom the right foot.  The Veteran was assessed with metatarsal phalangeal joint bursitis secondary to trauma of stress.  In February 1999, the Veteran was seen with a history of bilateral pes cavus complicated by plantar fasciitis.  Also in February 1999, the Veteran returned to podiatry complaining of continued right foot pain.  The Veteran was assessed with bursitis and right knee pain.  In April 1999, the Veteran returned to podiatry complaining of right foot and knee pain with no improvement.  The Veteran was assessed with bursitis of the metatarsal head and knee with osteoarthritis.  

In June 1999, the Veteran complained of bilateral foot pain which first occurred in basic training from road marches.  The Veteran was assessed with possible bursitis and referred to podiatry.  In August 1999, the Veteran complained of pain across the bottoms of both forefeet ever since basic training.  The Veteran indicated the locations of pain as across the plantar metatarsal heads of both feet.  The July 1999 bone scan report indicated an area of increased focal uptake in the region of the left first metatarsal phalangeal joint, clinical correlation was suggested.  The bone scan films showed evident positive activity to the right tibial sesamoid.  The Veteran was assessed with evident metatarsalgia bilateral feet, with possible sesamoiditis on bone scan to the ball of the right foot.  An October 1999 medical evaluation board consultation showed that the Veteran complained of chronic pain across the plantar metatarsal heads, bilateral feet.  The Veteran was diagnosed with chronic bilateral metatarsalgia and sesamoiditis, associated with bilateral congenital pes cavus and evident very early mild osteoarthritis/degenerative joint disease, left first metatarsal phalangeal joint only detected on bone scan.  A permanent L3 profile was pending with no running, walk own pace and distance, and standing to tolerance.  Soft shoes as needed and an alternate AFFT of pushups, sit-ups, and bicycle were authorized.  Although service records do not show the specific diagnoses of left and right ankle splayed peroneal brevis tendon, they do document recurrent feet problems. 

In a September 2010 joints VA examination, the Veteran reported that his bilateral foot problem began in early 1998, early in basic training.  He said that he started to have gradual worsening of foot pain with basic training.  He was evaluated for it, given soft shoe profile and put back to active duty.  He said that he had something like road blisters.  He said he continued to have problems with it and he saw several doctors for it.  He went to the podiatrist and several appointments later, he had bone scan that showed some arthritis and sesamoiditis.  The examiner stated that the right ankle problem was of unknown etiology.  

In a December 2010 VA podiatry note, the Veteran complained of bilateral ankle pain that had been present for 12 years.  The Veteran was diagnosed with bilateral ankle/foot pain, peroneal brevis tear; bilateral ankle, subluxation of the peroneal tendons; right ankle, and partially compensated rear foot varus bilateral foot.

In a November 2011 VA clarification opinion for the September 2010 VA examination, the examiner addressed directly whether the bilateral ankle splayed peroneal brevis tendons were at least as likely as not caused by left toe degenerative arthritis, with bilateral metatarsalgia and sesamoiditis.  The examiner opined that the current bilateral ankle splayed peroneal brevis tendons were not caused by left toe degenerative arthritis with bilateral metatarsalgia and sesamoiditis.  The examiner noted that the bilateral ankle conditions were not noted until 2010, and that there was no mention of any ankle problems in service.  The examiner stated that left toe degenerative arthritis with bilateral metatarsalgia and sesamoiditis did not cause splayed tendons, and there did not appear to be any association with the diagnoses in service and the current bilateral ankle conditions.  In addition, the examiner stated that there were no findings in the September 2010 VA examination of left toe degenerative arthritis with bilateral metatarsalgia and sesamoiditis.  

In February 2012, the Veteran's VA podiatrist opined that it was more likely than not that the Veteran's current foot problem was associated with his service-connected condition of foot pain.  

In a March 2014 opinion, the physician stated that during service the Veteran was normally a size 10.5 EW in shoes and was given a size 7.5 W.  The physician stated that this would have contributed to the rising pain in his feet and ankles during the course of his service and would have a lasting negative impact after his service if this was the shoe size that he wore during the course of his time in service.  Further, the Veteran's diagnosis of plantar fasciitis during service with no proper treatment for the condition in the presence of improper fitting shoes, lack of insoles being provided and further lack of treatment for the issue of pain more likely than not would have precipitated damage to the tendons of the foot.  The Veteran would have compensated his gait, as a result of pain and discomfort, thus changing the Veteran's normal biomechanics causing the tendons of the foot and ankle to abnormally function which would have resulted in soft tissue injury.  Overall, the physician stated that based on the medical exam, treatment provided and the information contained within the Veteran's service record, it was his opinion that it was possible that the conditions of the foot were all conditions aggravated or caused by the improper shoes that he was given while in service.  Improper shoes, especially short shoes, changes the biomechanics of the foot and ankle resulting in pain and discomfort.  This in turn leads to the patient accommodating his gait while walking/marching/running and leads to soft tissue and osseous injuries that more often than not progresses/deteriorate with age.

In April 2016, the Veteran provided a disability benefits questionnaire; however, no opinion regarding nexus was provided at that time.

At the July 2016 Board hearing, the Veteran testified that he first noticed having problems with his ankles around the first two weeks of basic training.  He said these problems continually persisted and he was constantly in sick call.  At the time he said he was not given real treatment or a diagnosis.  Once he entered into active duty, the Veteran said he was told by his podiatrist that he had osteoarthritis but that overall the treatment was minimal.  He said that following service he did not seek much treatment for his ankles because he had to work.  

The Board finds that the evidence is in relative equipoise as to whether the third element of service connection, a nexus between the current disability and in-service injury, is demonstrated.  The Veteran competently and credibly testified in July 2016 that he experienced the onset of ankle problems during service that has reoccurred since that time.  Although VA examiners have provided medical opinions against the claim, the opinions are based solely on the absence of the specific diagnosis of left and right ankle splayed peroneal brevis in the service records and the time that passed before the condition was documented in the available treatment records.  The Board does not find this rationale persuasive in light of the Veteran's credible statements and testimony as well as the February 2012 and March 2014 treatment opinions.  The evidence for and against the claim is therefore in relative equipoise and the Board will resolve all doubt in favor of the Veteran and grant the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ankle splayed peroneal brevis tendon is granted.

Entitlement to service connection for right ankle splayed peroneal brevis tendon is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


